         Case 1:20-cr-00040-BAH Document 166 Filed 02/08/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )       Criminal No. 20-cr-00040 (BAH)
                                             )
JESSICA JOHANNA OSEGUERA                     )
GONZALEZ,                                    )
                                             )
       Defendant.                            )
                                             )

               DEFENDANT’S UNOPPOSED MOTION IN LIMINE
           FOR AN ORDER ALLOWING HER TO PARTICIPATE IN THE
             MARCH 5, 2021 PRETRIAL CONFERENCE VIA VIDEO
      AND INCORPORATED MEMORANDUM OF POINTS AND AUTHORITIES

       Defendant Jessica Johanna Oseguera Gonzalez, by and through her undersigned counsel,

hereby moves this Court for entry of an Order allowing her to participate in the March 5, 2021

Pretrial Conference in the above-captioned case via video. In support of this motion, Ms.

Gonzalez states the following.

       The Court’s November 24, 2020 Minute Order directs the parties “to appear in

Courtroom 22A for a pretrial conference in this matter” on March 5, 2021 at 1:00 p.m. See Nov.

24, 2020 Minute Order. It is undersigned counsel’s understanding that if Ms. Gonzalez is

transported out of the Correctional Treatment Facility for the March 5, 2021 Pretrial Conference,

that she will be quarantined for a period of two weeks following the Pretrial Conference. It is

also undersigned counsel’s understanding that during this two-week quarantine, Ms. Gonzalez

will not be permitted to participate in video meetings with her counsel.

       Trial in this matter is currently scheduled to begin on March 22, 2021. See Nov. 24, 2020

Minute Order. Given this, Ms. Gonzalez respectfully requests that the Court enter an Order

allowing her to participate in the March 5, 2021 Pretrial Conference via video, so Ms. Gonzalez

                                                 1
         Case 1:20-cr-00040-BAH Document 166 Filed 02/08/21 Page 2 of 3




will be able to participate in video meetings with her counsel in the two-week period between the

Pretrial Conference and the start of trial. Counsel for Ms. Gonzalez and counsel for the United

States will still plan to appear before the Court in person on March 5, 2021.

       On February 8, 2021, undersigned counsel sought the government’s position on the relief

requested herein. Brett Reynolds, counsel for the United States, represented that the government

does not oppose the relief requested herein.

       Wherefore, for the foregoing reasons, and any other reasons appearing to the Court, Ms.

Gonzalez respectfully requests the Court enter an Order allowing her to participate in the March

5, 2021 Pretrial Conference via video.

                                               Respectfully submitted,



                                                   /s/ Steven J. McCool
                                               STEVEN J. McCOOL
                                               D.C. Bar No. 429369
                                               JULIA M. COLEMAN
                                               D.C. Bar No. 1018085
                                               McCOOL LAW PLLC
                                               1776 K Street, N.W., Suite 200
                                               Washington, D.C. 20006
                                               Telephone: (202) 450-3370
                                               Fax: (202) 450-33346
                                               smccool@mccoollawpllc.com
                                               jcoleman@mccoollawpllc.com

                                               Counsel for Jessica Johanna Oseguera Gonzalez




                                                  2
          Case 1:20-cr-00040-BAH Document 166 Filed 02/08/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 8th day of February 2021, the foregoing was served

electronically on the counsel of record through the U.S. District Court for the District of

Columbia Electronic Document Filing System (ECF) and the document is available on the ECF

system.


                                                    /s/ Steven J. McCool
                                                 STEVEN J. McCOOL




                                            3
